Citation Nr: 0733662	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative 
herniated disc, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's current back disability, post-operative 
herniated disc, lumbar spine, was first manifested many years 
after service and is not medically related to his service. 

CONCLUSION OF LAW

Post-operative herniated disc, lumbar spine, was not incurred 
or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Moreover, because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  Thus, the 
veteran has been able to participate effectively in the 
processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and medical opinions 
have been sought.

Service Connection

The veteran seeks service connection for a back disability, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Current treatment records establish a diagnosis of post-
operative herniated disc of the lumbar spine.  See VA 
Discharge Summary, dated December 1998; see also VA 
outpatient clinical records, dated from December 1998 to 
March 2004.  Service medical records confirm that the veteran 
fell off a stepladder onto his back in January 1975.  X-rays 
taken at the time revealed no evidence of fracture or 
dislocation, and a diagnosis of lumbosacral sprain was 
rendered.  The veteran presented with complaints of lower 
back pain for three weeks following the fall and was treated 
with medications and physical therapy.  At his February 1975 
separation examination, a history of an acute back injury was 
noted.  Objective examination revealed a normal spine.  The 
back was noted to be nonsymptomatic.

Although the veteran has credibly reported that he received 
treatment from a private doctor immediately following his 
discharge, those records are unavailable, due to closure of 
the facility and retirement of the doctor.  The first post-
service treatment notes are emergency room records and 
progress notes following a June 1987 motor vehicle accident.  
The veteran's presenting complaints centered up on his chin 
laceration, hip and pelvic bone area, and left ankle.  He 
made no mention of low back complaints, and when giving his 
history, he reported that he had "no chronic medical 
illnesses."  Although the lumbosacral spine was examined, to 
include an x-ray, no pathology was found.  

In conjunction with a claim for VA pension, the veteran 
underwent examination in April 1988, and reported his in-
service back injury.  Upon examination, the veteran 
demonstrated full range of motion of the low back, without 
pain or spasm.  Neurological testing yielded normal results.  

It was not until May 1998, ten years later, when a magnetic 
resonance imaging (MRI) scan documented a herniated disc at 
L-4 and L-5.  Back surgery was conducted in December 1998.  
The remainder of the treatment records show treatment for 
post-operative back pain.

In April 2004, a VA physician reviewed the veteran's file and 
determined that it was unlikely that the veteran's current 
back disorder (post-operative herniated disc) was related to 
the acute sprain he sustained while in service, because he 
did not present with radiculopathy at the time of separation, 
a major symptom that would have been present with a herniated 
disc.  The physician also pointed to the lack of recorded 
treatment between 1987 (the veteran's motor vehicle accident) 
and 1998 (his surgery for a herniated disc) as support for 
his conclusion that there was no relationship.  

For further clarification, the Board sought an expert 
opinion.  In July 2007, the Chief of a VAMC Neurosurgery 
Section reviewed the veteran's claims file, to include his 
service medical records and his post-service treatment 
records.  The neurosurgeon found that it was clear that the 
veteran's injury in 1975 produced no radicular (neurological) 
symptoms such as he now experiences.  He found that the 
absence of these symptoms was consistent with his stated 
diagnosis at that time, that of a sprain.  He also pointed to 
the absence of objective medical evidence between the 
veteran's separation and his 1987 motor vehicle accident, as 
well as between the accident and the 1998 surgery.  Given 
that lack of evidence, and based on the type of symptoms 
experienced during service and those currently, the expert 
concluded that the documented herniated disc in 1998 was 
clearly not a direct result of the fall off the ladder in 
1975.

These opinions are both probative of the issue of the 
etiology of the veteran's current back disorder.  They 
reflect an accurate review of the evidence of record.  The 
veteran separated from service in 1975.  His 1987 private 
records and 1988 VA records specifically examined the low 
back, and did not find a back disorder.  The first indication 
of the current back disorder, that is, a herniated disc with 
radiating symptoms, is the May 1998 MRI, more than twenty 
years after service.  Both opinions focus on this lack of 
documentation for a back disorder between 1987 and 1998 as 
the basis for their negative conclusion.  As the opinions are 
adequately supported by the record and find no causal 
relationship, they too support the finding that service 
connection is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.


ORDER

Entitlement to service connection for post-operative 
herniated disc, lumbar spine, is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


